Title: Novr. 25th. 1760.
From: Adams, John
To: 


       Rode to the Iron Works Landing to see a Vessell launched. And after Launching went to smoke a Pipe, at Ben. Thayers, where the Rabble filled the House. Every Room, kitchen, Chamber was crowded with People. Negroes with a fiddle. Young fellows and Girls dancing in the Chamber as if they would kick the floor thro. Zab Hayward, not finding admittance to the Chamber, gathered a Circle round him in the lower Room. There He began to shew his Tricks and Postures, and Activity. He has had the Reputation, for at least fifteen Years, of the best Dancer in the World in these Towns. Several attempted, but none could equal him, in nimbleness of heels. But he has no Conception of the Grace, the Air nor the Regularity of dancing. His Air is absurd and wild, desultory, and irregular, as his Countenance is low and ignoble. In short the Air of his Countenance, the Motions of his Body, Hands, and Head, are extreamly silly, and affected and mean.
       When he first began, his Behaviour and Speeches were softly silly, but as his Blood grew warm by motion and Liquor, he grew droll. He caught a Girl and danced a Gigg with her, and then led her to one side of the Ring and said, “Stand there, I call for you by and by.” This was spoke comically enough, and raised a loud laugh. He caught another Girl, with light Hair, and a Patch on her Chin, and held her by the Hand while he sung a song, describing her as he said. This tickled the Girls Vanity, for the song which he applied to her described a very fine Girl indeed.
       One of his witty droll sayings he thought, was this. I am a clever fellow, or else the Devil is in me. That is a Clever Girl or else the Devil is in her. Wm. Swan is such another Funmaking animal of diverting Tricks.
       Hayward took one Girl by the Hand, and made a Speech to her.
       
       “I must confess I am an old Man, and as father Smith says hardly capable of doing my Duty.” This raised a broad Laugh too.
       Thus, in dancing, singing songs, drinking flip, running after one Girl, and married Woman and another, and making these affected, humorous Speeches, he spent the whole Afternoon.—And Zab and I were foolish enough to spend the whole afternoon in gazing and listening.
       Gurney danced, but was modest and said nothing. E. Turner danced not, but bawled aloud.—God dam it, and dam it, and the Devil, &c.—And swore he’d go to Captn. Thayers, and be merry and get as drunk as the Devil. He insisted upon it, drunk he would get. And indeed, not 2 pence better than drunk he was.
       Fiddling and dancing, in a Chamber full of young fellows and Girls, a wild Rable of both sexes, and all Ages, in the lower Room, singing dancing, fiddling, drinking flip and Toddy, and drams.—This is the Riot and Revelling of Taverns And of Thayers frolicks.
      